Detailed Action
The present application, filed on 10/15/2021 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 10/15/2021. 
Claims 1-20 are pending and have been considered below.

Priority
The application claims benefit to provisional application 63/093,112, filed on 10/16/2020. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the at least two mounting members". There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the at least two mounting members". There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the at least two mounting members". There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least two mounting members". There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at least two mounting members". There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the at least two mounting members". There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is used for two claims in a row, for what should be claims 17-18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, 11, 14-15, and 18 (17) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheurell (US 2019/0126969).
Regarding claim 1, Scheurell discloses {Figures 1-5} a steering rack support assembly {42, 46}, comprising: a support shaft {120} having a first end {left end}, a second end {right end}, and at least two mounting members {100}, wherein a cross section of the support shaft {120} is substantially the same along a length of the support shaft extending between the first end and the second end {Figure 5} and wherein a first {100} of the at least two mounting members is affixed to the first end of the support shaft {120}, a second {100} of the at least two mounting members is affixed to the second end of the support shaft {120 [0016]}, and each of the at least two mounting members {100} is configured to couple to a frame {4 (12)} of a vehicle {Figure 1, [0012]} and a sleeve {116} disposed around an outer surface of the support shaft {120} and slidably coupled to the support shaft, the sleeve {116} having an aftermarket bracket {60} affixed to the sleeve, the bracket {60} configured to couple to a rack and pinion assembly {50}, a first tie rod {48}, and a second tie rod {48 (Figure 4)}, wherein when the steering rack support assembly {42, 46} is coupled to the rack and pinion assembly {50}, the first tie rod {48} and the second tie rod {48} are configured to change a selected direction of motion of the vehicle in response to movement of the sleeve {116} along the support shaft {120 [0014]}.
Regarding claim 2, Scheurell discloses {Figures 1-5} the rack and pinion assembly {50}, the first tie rod {48}, and the second tie rod {48}, wherein the at least two mounting members {100} are configured to directly attach to the rack and pinion assembly {50}.
Regarding claim 5, Scheurell discloses {Figure 5} the cross section of the support shaft {120} is circular.  
Regarding claim 7, Scheurell discloses {Figures 1-5} a steering rack support assembly {42, 46}, comprising: a support shaft {120} having a first end {left end}, a second end {right end}, and at least one mounting member {100}, wherein a cross section of the support shaft {120} is substantially the same along a length of the support shaft extending between the first end and the second end {Figure 5} and wherein the at least one mounting member {100} is configured to couple to a frame {4 (12)} of a vehicle {Figure 1, [0012]}; and a sleeve {116} slidably coupled to the support shaft {120}, the sleeve {116} having a bracket {60} affixed to the sleeve, the bracket {60} configured to couple to a rack and pinion assembly {50}, a first tie rod {48}, and a second tie rod {48}, wherein when the steering rack support assembly {42, 46} is coupled to the rack and pinion assembly {50}, the first tie rod {48} and the second tie rod {48} are configured to change a selected direction of motion of the vehicle in response to movement of the sleeve {116} along the support shaft {120 [0014]}.  
Regarding claim 8, Scheurell discloses {Figures 1-5} the rack and pinion assembly {50}, the first tie rod {48}, and the second tie rod {48}, wherein the at least two mounting members {100} are configured to directly attach to the rack and pinion assembly {50}.
Regarding claim 11, Scheurell discloses {Figure 5} the cross section of the support shaft {120} is circular.  
Regarding claim 14, Scheurell discloses {Figures 1-5} a steering rack support assembly {42, 46}, comprising: a support shaft {120} having a first end {left end}, a second end {right end}, and at least one mounting member {100}, wherein the at least one mounting member {100} is configured to couple to a frame {4 (12)} of a vehicle {Figure 1, [0012]}; and a sleeve {116} disposed around an outer surface of the support shaft {120} and slidably coupled to the support shaft {120}, the sleeve {116} having a bracket {60} affixed to the sleeve, the bracket {60} configured to couple to a rack and pinion assembly {50}, a first tie rod {48}, and a second tie rod {48 (Figure 4)}, wherein when the steering rack support assembly {42, 46} is coupled to the rack and pinion assembly {50}, the first tie rod {48} and the second 25tie rod {48} are configured to change a selected direction of motion of the vehicle in response to movement of the sleeve {116} along the support shaft {120 [0014]}.  
Regarding claim 15, Scheurell discloses {Figures 1-5} the rack and pinion assembly {50}, the first tie rod {48}, and the second tie rod {48}, wherein the at least two mounting members {100} are configured to directly attach to the rack and pinion assembly {50}.
Regarding claim 18 (17), Scheurell discloses {Figure 5} the cross section of the support shaft {120} is circular. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheurell in view of Mayenburg (US 2005/0173883).
Regarding claim 3, Scheurell discloses all the aspects of claim 1. However, Scheurell does not explicitly disclose the at least two mounting members are configured to directly attach to a sway bar of the vehicle. 
Mayenburg teaches {Figures 1-31} at least two mounting members {116, 116’, 250} are configured to directly attach a steering rack support assembly {70} with a sway bar {240} of the vehicle [0068].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vehicle frame such that the mounting members are configured to directly attach to a sway bar of the vehicle in order to “precisely position” the steering rack support assembly [0074].
Regarding claim 9, Scheurell discloses all the aspects of claim 7. However, Scheurell does not explicitly disclose the at least two mounting members are configured to directly attach to a sway bar of the vehicle. 
Mayenburg teaches {Figures 1-31} at least two mounting members {116, 116’, 250} are configured to directly attach a steering rack support assembly {70} with a sway bar {240} of the vehicle [0068].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vehicle frame such that the mounting members are configured to directly attach to a sway bar of the vehicle in order to “precisely position” the steering rack support assembly [0074].
Regarding claim 16, Scheurell discloses all the aspects of claim 14. However, Scheurell does not explicitly disclose the at least two mounting members are configured to directly attach to a sway bar of the vehicle. 
Mayenburg teaches {Figures 1-31} at least two mounting members {116, 116’, 250} are configured to directly attach a steering rack support assembly {70} with a sway bar {240} of the vehicle [0068].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vehicle frame such that the mounting members are configured to directly attach to a sway bar of the vehicle in order to “precisely position” the steering rack support assembly [0074].
Claims 4, 6, 10, 12-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheurell in view of Schroeder (US 2015/0197273).
Regarding claim 4, Scheurell discloses all the aspects of claim 1. However, Scheurell does not explicitly disclose the at least two mounting members are configured to directly attach to the frame of the vehicle.  
Schroeder teaches {Figures 1-8} the at least two mounting members {330} are configured to directly attach to the frame of the vehicle {to secure the rack housing 320 to the vehicle V, such as a frame or chassis, one or more mounting devices 330 are provided on the rack housing” [0018]}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vehicle mounting members and frame such that the mounting members are configured to directly attach to a sway bar of the vehicle in order to allow for the translational movement of a sleeve connected to a rack and pinion assembly [0018].
Regarding claim 6, Scheurell discloses all the aspects of claim 1. However, Scheurell does not explicitly disclose the cross section of the support shaft is rectangular.
Schrodinger teaches {Figures 1-8} that “according to various exemplary embodiments, the cross-sectional shape of the shaft 416 may be any of a variety of shapes” [0018].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cross-sectional shape of the support shaft to be rectangular, or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 10, Scheurell discloses all the aspects of claim 7. However, Scheurell does not explicitly disclose the at least two mounting members are configured to directly attach to the frame of the vehicle.  
Schroeder teaches {Figures 1-8} the at least two mounting members {330} are configured to directly attach to the frame of the vehicle {to secure the rack housing 320 to the vehicle V, such as a frame or chassis, one or more mounting devices 330 are provided on the rack housing” [0018]}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vehicle mounting members and frame such that the mounting members are configured to directly attach to a sway bar of the vehicle in order to allow for the translational movement of a sleeve connected to a rack and pinion assembly [0018].
Regarding claim 12, Scheurell discloses all the aspects of claim 7. However, Scheurell does not explicitly disclose the cross section of the support shaft is rectangular.
Schroeder teaches {Figures 1-8} that “according to various exemplary embodiments, the cross-sectional shape of the shaft 416 may be any of a variety of shapes” [0018].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cross-sectional shape of the support shaft to be rectangular, or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 13, Scheurell discloses all the aspects of claim 7. However, Scheurell does not explicitly disclose the cross section of the support shaft is elliptical.
Schroeder teaches {Figures 1-8} that “according to various exemplary embodiments, the cross-sectional shape of the shaft 416 may be any of a variety of shapes” [0018].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cross-sectional shape of the support shaft to be elliptical, or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 17, Scheurell discloses all the aspects of claim 14. However, Scheurell does not explicitly disclose the at least two mounting members are configured to directly attach to the frame of the vehicle.  
Schroeder teaches {Figures 1-8} the at least two mounting members {330} are configured to directly attach to the frame of the vehicle {to secure the rack housing 320 to the vehicle V, such as a frame or chassis, one or more mounting devices 330 are provided on the rack housing” [0018]}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vehicle mounting members and frame such that the mounting members are configured to directly attach to a sway bar of the vehicle in order to allow for the translational movement of a sleeve connected to a rack and pinion assembly [0018].
Regarding claim 19, Scheurell discloses all the aspects of claim 14. However, Scheurell does not explicitly disclose the cross section of the support shaft is rectangular.
Schroeder teaches {Figures 1-8} that “according to various exemplary embodiments, the cross-sectional shape of the shaft 416 may be any of a variety of shapes” [0018].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cross-sectional shape of the support shaft to be rectangular, or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 20, Scheurell discloses all the aspects of claim 14. However, Scheurell does not explicitly disclose the cross section of the support shaft is elliptical.
Schroeder teaches {Figures 1-8} that “according to various exemplary embodiments, the cross-sectional shape of the shaft 416 may be any of a variety of shapes” [0018].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cross-sectional shape of the support shaft to be elliptical, or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Archer (US 2010/0289238) teaches a vehicle steering system. Luttinen (US 8,864,153) teaches an automotive suspension assembly. Heon (US 2016/0347350) teaches a rack and pinion steering system. Roberts (US 9,783,224) teaches a steering support rack assembly. Smith (US 10,556,615) teaches a center load steering rack support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614